ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 2-8, 10-12, 14-22 are allowed because the prior art made of record does not teach a charging system for automatic alignment and electrical coupling of a connector to an electric vehicle, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 2-8, 10-12, and 21-22 the prior art made of record fails to teach the combination of steps recited in claim 7, including the following particular combination of steps as recited in claim 7, as follows:
a charging cable electrically coupled to the charging station, at least a portion of the charging cable being suspended from the suspension arm; and
a charging connector electrically coupled to, and free-hanging from, the suspended portion of the charging cable,
the charging connector being swingingly displaceable with the suspended portion of the charging cable;
wherein at least a portion of the suspension arm is at least vertically pivotal relative to at least another portion of the suspension arm and/or relative to the support post so as to accommodate adjustment of a vertical position of at least a suspended end of the suspension arm,
wherein the suspension arm is rotatable relative to at least one of (1) the support post, and (2) another portion of the suspension arm, and further wherein the cable suspension post includes at least one actuator and at least one driver, the at least one driver coupled to at least one of the suspension arm and the support post and configured to facilitate rotatable displacement of the suspension arm upon actuation of the at least one actuator.

4.         With respect to claim 14-17, the prior art made of record fails to teach the combination of steps recited in claim 15, including the following particular combination of steps as recited in claim 15, as follows:
charging cable electrically coupled to the charging station, at least a portion of the charging cable being suspended from the suspended end of the suspension arm; and
a charging connector suspended from the suspension arm only by the suspended portion of the charging cable, the charging connector being electrically coupled to the charging cable;
wherein the cable suspension post further includes at least one actuator and at least one driver, the at least one driver coupled to at least one of the suspension arm and the support post and configured to facilitate rotatable displacement of the suspension arm upon actuation of the at least one actuator.

5.         With respect to claim 18-20, the prior art made of record fails to teach the combination of steps recited in claim 18, including the following particular combination of steps as recited in claim 18, as follows:

the recognition system configured to detect a location of one or more position indicators on at least a portion of the electric vehicle,
the controller configured to receive, from the recognition system, information regarding the location of the one or more position indicators and to issue at least an actuation signal to one or more of the plurality of connection actuators to displace the charging connector into alignment, and/or engagement, with the connector of the electric vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851